Citation Nr: 0916041	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-37 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due based on 
individual unemployability  due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1976 and 
from February 1978 to June 1999.  His awards and decorations 
included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in April 2006 and 
October 2008.  

In February 2009, the Veteran appeared and testified at a 
Board personal hearing before the undersigned Acting Veterans 
Law Judge in Roanoke, Virginia.  A transcript of the hearing 
has been added to the record. 

In October 2008, during the course of the appeal, the RO 
denied the Veteran's claim of entitlement to a TDIU.  The 
Veteran filed a timely Notice of Disagreement with that 
decision.  In January 2009, the RO issued a Statement of the 
Case.  In January 2009, the Veteran perfected his appeal by 
submitting VA Form 9.  Although not certified to the Board on 
appeal, the appellate procedure is complete; therefore, the 
Board has jurisdiction over the issue of entitlement to a 
TDIU, and it will be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 20.101 (2008).  

After reviewing the record, however, the Board finds that 
further development of the issue of entitlement to a TDIU is 
warranted prior to further consideration by the Board.  
Accordingly, the issue of TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDING OF FACT

For the entire period of initial rating appeal from October 
15, 2005, the Veteran's PTSD has been productive of 
symptomatology that more nearly approximates occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entire period of initial rating appeal from October 
15, 2005, the criteria for a 50 percent schedular rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  With respect 
to the issue of entitlement to an increased rating for PTSD, 
the Board finds that VA has met that duty.  In this case, the 
Veteran contends that a higher initial disability rating of 
50 percent would fully satisfy his initial rating appeal.  
Because the Board is granting the full benefits sought on 
appeal, a higher initial disability rating of 50 percent, no 
further VCAA notice or assistance is required.  Accordingly, 
the Board will proceed to the merits of that issue.



Initial Rating Analysis

The Veteran contends that the initial 30 percent rating 
assigned for his service-connected PTSD does not adequately 
reflect the level of impairment caused by his PTSD.  He 
states that PTSD results in anger, crying spells, interrupted 
sleep, and withdrawal from his family.  He maintains that a 
higher initial rating of 50 percent is warranted.  He 
contends that a higher initial disability rating of 50 
percent would fully satisfy his initial rating appeal, and so 
testified at the February 2009 Board personal hearing. 

After carefully considering the claim in light of the record 
and the applicable law, the Board finds that evidence 
supports an initial rating of 50 percent for the entire 
period of initial rating appeal from October 15, 2005.  To 
that extent, the appeal will be allowed. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When service 
connection is granted and an initial rating award is at issue 
(as in this case) separate ratings can be assigned for 
separate periods from the time service connection became 
effective. Fenderson v. West, 12 Vet. App. 119 (1999).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Integral to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV).  The GAF scale consists of ratings from 
100 down to zero and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996). 

The assigned GAF scores increase or decrease as the Veteran's 
level of psychiatric impairment improves or declines.  For 
example, a GAF score of 61 to 70 reflects some mild symptoms, 
or some difficulty in social, occupational, or school 
functioning.  In such cases, however, the Veteran is 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  DSM IV at 32.  A GAF score of 
51 to 60 indicates moderate symptoms, or moderate difficulty 
in social, occupational, or school functioning.  Id.; see 
Carpenter v. Brown, 240, 242 (1995).  A GAF score of 61 to 70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM IV at 32.

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 
4.130 (2002).  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. 
App. 20, 26 (2003).

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a review of the evidence, the Board finds that, for the 
entire period of initial rating appeal from October 15, 2005, 
the Veteran's PTSD has been productive of symptomatology that 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity, including 
difficulty in establishing and maintaining effective work and 
social relationships.  In this case, the evidence shows that 
the Veteran has been treated for PTSD since October 2004 and 
that he has been examined by VA in October 2005, December 
2005, and May 2008.  The December 2005 VA examination report 
reflects symptoms of nightmares, intrusive memories, hyper 
startle reaction, hypervigilance in crowd situations, and 
anxiety.  A November 2006 VA treatment entry reflects 
symptoms of nightmares, hypervigilance, intrusive thoughts, 
flashbacks with auditory and visual hallucinations, sleep and 
concentration problems, anhedonia, depressed mood, and 
tendency toward social isolation and withdrawal.  

The VA health care providers and examiners have variously 
characterized his symptoms as mild to severe, and the 
associated GAF scores have ranged from a high of 65 to a low 
of 50, including a GAF of 60 (December 2005), GAF of 50 
(November 2006), and GAF of 55 (May 2008).  As indicated, GAF 
scores in the 51 to 60 range indicate moderate symptoms or 
moderate difficulty in social or occupational functioning.  

In February 2009, the Board received a statement from the 
Veteran's wife attesting to his symptoms.  Such evidence 
shows that the Veteran's PTSD has been manifested primarily 
by intrusive thoughts, anger, crying spells, interrupted 
sleep, and periodic withdrawal from his friends and family.  
During the ten years since his retirement from service, the 
Veteran has reported at least fourteen different employers, 
whom he has left in anger or frustration or an inability to 
tolerate authority.  

Taken to together, the competent evidence of record suggests 
that the manifestations of the Veteran's PTSD have for the 
entire period of claim tended to reflect occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  That level of impairment more nearly 
approximates the criteria for a 50 percent schedular rating 
under Diagnostic Code 9411.  Under such circumstances, all 
reasonable doubt is resolved in favor of the Veteran to find 
that the initial 50 percent rating for PTSD is warranted for 
the entire period of initial rating claim from October 15, 
2005.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  As noted by the 
Veteran during the February 2009 hearing before the 
undersigned Acting Veterans Law Judge, such a rating would 
represent a full grant of benefits he was seeking.  
Accordingly, the Board need not consider the possibility of a 
higher evaluation for PTSD. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Moreover, such questions 
of interference with employment will be considered as part of 
the remanded TDIU claim. 


ORDER

A 50 percent rating for PTSD, for the entire period of 
initial rating appeal from October 15, 2005, is granted.


REMAND

The Veteran also seeks entitlement to a TDIU.  In light of 
the foregoing decision, it would be premature for the Board 
to adjudicate the issue of TDIU.  The RO has not yet had an 
opportunity to consider a TDIU in light of the foregoing 
Board decision granting a higher initial disability rating of 
50 percent for PTSD for the initial rating period from 
October 15, 2005.  If the Board rendered a decision prior to 
the RO, it could result in prejudice to the Veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.  Moreover, there is additional evidentiary development 
that must be accomplished prior to further consideration by 
the Board.  Accordingly, with respect to the issue of 
entitlement to a TDIU, a remand is warranted.

In February 2009, the Veteran reported that, since his 
retirement from service, he had been employed by many 
employers:  1) Riverside Pace, 701 Gordon Avenue, Richmond, 
Virginia; 2) VCU Parking and Transportation, 1106 West Broad 
Street, Richmond, Virginia 23284; 3) The Wackenhut Security 
Corporation, 2812 Emerywood Parkway, Richmond, Virginia 
23294; 4) Hoover and Strong, 10700 Trade Road, Richmond, 
Virginia 23225; 5) Chesley Brown Security Corporation, The 
James Center, Richmond, Virginia 23219; 6) the United States 
Postal Service, 1801 Brook Road, Richmond, Virginia 23220; 7) 
Day and Zimmerman, Security Technologies, 320 Charles Dimmoc 
Parkway, Suite A, Colonial Heights, Virginia 23834; 8) CB 
Richard-Ellis, 5601 Boulders View Drive, Suite 600, Richmond, 
Virginia 23235;9) Security Forces, Inc., 3212 Cutshaw Avenue, 
Richmond, Virginia 23290; 10) CJW Medical Center, 7101 Jahnke 
Road, Richmond, Virginia 23235; 11) Chesterfield County 
Sheriff's Office, 9500 Courthouse Road, Chesterfield, 
Virginia 23832; 12) US Security Assoc, Inc., 11300 Ironbridge 
Road, Suite A, Chester, VA 23831; 13) GRTC, 101 South Davis 
Street, Richmond, Virginia 23290; and 14) Abacus Contract 
Staffing, Inc., 3114 West Marshall Street, Suite A, Richmond, 
Virginia 23230.

During VA psychiatric treatment in October 2004, the Veteran 
also reported that he was working for Dupont in Security; 
however, he did not report the address, nor did he report the 
dates he worked.  

In his application for a TDIU (VA Form 21-8940), received in 
September 2008, the Veteran reported that he worked for the 
following employers during the dates indicated:  Day and 
Zimmerman Security, Incorporated from August 20, 2003 to 
January 31, 2006; the United States Postal Service from May 
20 to May 22, 2007; Chesley Brown International from June 15 
to June 30, 2007; Hoover and Strong from February 15 to 
February 22, 2008; and The Wackenhut Security Corporation 
from February 1, 2006 through the present.  To date, only 
Wackenhut Security Corporation has been contacted for 
information as to the nature of the Veteran's employment and 
the reasons he is no longer employed.  Such information 
regarding the nature of employment and reasons for 
termination could well be relevant from the Veteran's other 
former places of employment.

In addition to the foregoing, the Board notes that the 
Veteran has not had a comprehensive VA examination to address 
the impact of all of his service-connected disabilities on 
his ability to obtain or maintain substantially gainful 
employment.  The Veteran's service-connected disabilities are 
PTSD, rated as 50 percent disabling; the residuals of a left 
eye injury with peri-papillary atrophy of the right eye, 
rated as 30 percent disabling; the residuals of a fracture 
right distal fibula, post-operative, evaluated as 20 percent 
disabling; a pseudomonas infection of the feet, evaluated as 
10 percent disabling; Tailor's bunion of the right fifth 
digit, evaluated as 10 percent disabling; and the residuals 
of a laceration of the left lower eyelid, evaluated as 10 
percent disabling.

Finally, in February 2009, after the case had been 
transferred to the Board, the Veteran submitted an additional 
letter and a statement from his wife.  That evidence has not 
yet been considered by the RO with respect to the claim of 
entitlement to a TDIU.

In light of the foregoing, additional development of the 
record is warranted, prior to further consideration by the 
Board.  Accordingly, the issue of TDIU is REMANDED for the 
following actions:

1.  Request that the Veteran identify his 
dates of employment at the following:  1) 
Riverside Pace, 701 Gordon Avenue, 
Richmond, Virginia; 2) VCU Parking and 
Transportation, 1106 West Broad Street, 
Richmond, Virginia 23284; 3) CB Richard-
Ellis, 5601 Boulders View Drive, Suite 
600, Richmond, Virginia 23235; 
4) Security Forces, Inc., 3212 Cutshaw 
Avenue, Richmond, Virginia 23290; 5) CJW 
Medical Center, 7101 Jahnke Road, 
Richmond, Virginia 23235; 
6) Chesterfield County Sheriff's Office, 
9500 Courthouse Road, Chesterfield, 
Virginia 23832; 7) US Security Assoc, 
Inc., 11300 Ironbridge Road, Suite A, 
Chester, VA 23831; 8) GRTC, 101 South 
Davis Street, Richmond, Virginia 23290; 
and 9) Abacus Contract Staffing, Inc., 
3114 West Marshall Street, Suite A, 
Richmond, Virginia 23230.  Also provide 
the address and dates of his employment 
at Dupont. 

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

2.  When the actions in part 1 have been 
completed, contact each employer/former 
employer and request copies of the 
Veteran's employment records.  In 
addition to the employers noted in part 
1, contact the following employers, where 
the Veteran reportedly worked on the 
dates indicated:  Day and Zimmerman 
Security, Incorporated from August 20, 
2003 to January 31, 2006; the United 
States Postal Service from May 20 to May 
22, 2007; Chesley Brown International 
from June 15 to June 30, 2007; and Hoover 
and Strong from February 15 to February 
22, 2008.  

The requested employment records should 
include, but are not limited to, 
employment applications, medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay. 

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  If records of the Veteran's 
employment with a private employer are 
unavailable, notify the Veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  Also request that the 
Veteran provide any employment records in 
his possession which address the 
foregoing concerns.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.

3.  When the actions in parts 1 and 2 
have been completed, schedule the Veteran 
for a comprehensive VA medical 
examination to determine whether it is at 
least as likely as not that he is 
precluded from securing or following a 
substantially gainful occupation due to 
any or all of service-connected 
disabilities:  PTSD, residuals of a left 
eye injury with peri-papillary atrophy of 
the right eye, post-operative residuals 
of a fracture right distal fibula, a 
pseudomonas infection of the feet, 
Tailor's bunion of the right fifth digit, 
and the residuals of a laceration of the 
left lower eyelid.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The relevant documents in the claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

4.  When the actions requested in parts 
1, 2, and 3 have been completed, 
undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to a TDIU.  In so doing, 
ensure that all relevant evidence of 
record is reviewed, including, but not 
limited to, that submitted by the Veteran 
in February 2009.  If the benefits sought 
on appeal are not granted, the Veteran 
and his representative must be furnished 
a Supplemental Statement of the Case, and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The Veteran is 
advised that he has the right to submit any additional 
evidence and/or argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


